1

2

3

4                                                                             JS-6
5

6

7

8                                 UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   SALVADOR GUERRERO-TORRES,                )    Case No. ED CV 18-1970 FMO
                                              )             ED CR 17-0131 FMO-1
12                           Petitioner,      )
                                              )
13                v.                          )
                                              )    JUDGMENT
14   UNITED STATES OF AMERICA,                )
                                              )
15                           Respondent.      )
                                              )
16                                            )

17         Pursuant to the Court’s Order Re: Motion to Vacate, Set Aside, or Correct Sentence, filed

18   contemporaneously with the filing of this Judgment, IT IS ADJUDGED that the above-captioned

19   case is dismissed with prejudice.

20   Dated this 7th day of May, 2019.

21
                                                                      /s/
22                                                             Fernando M. Olguin
                                                            United States District Judge
23

24

25

26

27

28
